The Creditor's execution of the petition by the salesman, his authorized agent, was sufficient. Flint v. Clinton Co., 12 N.H. 430, 436. The fact that another is equally liable with the defendant upon one of the demands of the plaintiffs does not make the debt any the less an indebtedness of the defendant. Upon the debtor's assignment he may be declared insolvent although none of his debts is due and payable. It is sufficient if it "shall appear to the satisfaction of the judge that" he "is not able to pay his debts in full." Debts not due are provable against his estate. P. S., c. 201, ss. 6, 7, 13. A petition of creditors in involuntary proceedings must show that the debtor is "owing" them $300 or more, and that "his property within the state, not exempt from attachment, is in their belief insufficient to pay his debts." If these allegations "are found to be true, the judge shall adjudge the debtor insolvent." P. S., c. 201, s. 42. By the word "debts," the legislature intended debts, as well those that are not as those that are presently payable. If this were otherwise doubtful, it is made certain by the provision that debts not due may be proved. In ordinary and popular speech, if not in a strict technical and legal sense, one is properly said to be indebted to another, or to be "owing" him a debt, though it is payable at a future day. United States v. Bank, 6 Pet. 33, 36, 37. In this sense "owed" is used in the statute providing that the commissioner to allow claims against the estate of a person deceased "shall examine and allow all just demands which the deceased owed, . . . although such demands may not then be payable." P. S., c. 192, s. 8. Any other construction would in some cases defeat the purpose of the statute. A creditor whose demand is due and sufficiently large could, by attachment and levy, appropriate to its satisfaction the entire property of the debtor in spite of the other creditors, if their debts did not fall due within three months from the time of the attachment.
Appeal dismissed.
All concurred. *Page 553